DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-18, 24-25
The following claim(s) is/are amended: 1
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 19-23, 26-34
Claim(s) 1-18, 24-25 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 6/5/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 2 are representative. Claim 1 is amended to recite “and each established connection profile in the registry further specifies metadata that describes data to be provided by the client application and metadata that describes data to be provided by the server application once both the server application and the client application are instantiated.” But Claim 1 previously had “server metadata that describes how information is provided by the server application to a connected client application instance” and “client metadata that describes how information that the client application instance uses is provided to the client application instance by a connected server application.” At first blush, the claim seems to previously metadata describing “how” information was shared and now also has metadata describing “what” information was shared. But the claim also recites “generating a connection instance using the selected connection profile, wherein the connection instance specifies that the server application instance provides the information described by the server metadata to the client application instance and that the client application instance provides the information described by the client metadata to the server application instance.” That language appears to call for a nomination of data to be transferred in the client/server metadata, i.e. “what” is to be transferred. Consequently, it is unclear if the new language of “metadata that describes data to be provided” is the same metadata as server/client metadata (in which case it should be nominated with like terminology) or, if it is different metadata, what the difference in metadata between the metadatas are. Regardless, there appears to be an antecedent basis issue somewhere within the usage. Claim 2 further requires selecting the server/client metadata “as metadata used for the connection instance.” It is unclear if this is the same metadata that is “established connection profile…further specify[ing] metadata” from Claim 1. If so, it also has an antecedent basis issue.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US Pub. 2014/0280535) in view of Gilfix (US Pub. 2004/0167986) and further in view of Glenn (US Pub. 2002/0021307).
With respect to Claim 1, Owens teaches a method of connecting applications over a network, the method comprising: (paras. 127, 246-253; participants in collaborations can be applications on devices, including servers. System also posits web page servers and database servers.)
And each established connection profile in the registry further specifies metadata that describes data to be provided by the client application and metadata that describes data to be provided by the server application once both the server application and the client application are instantiated; (Connection profiles in a registry will be taught later. paras. 127, 246-253; participants in collaborations can be applications on devices, including servers. System also posits web page servers and database servers. paras. 127, 246-253; participants in collaborations can be applications on devices, including clients like tablets and personal computing devices. paras. 131, 133, 147-150, 207; System allows devices to share data according to a set of rules based on metadata that declares what data a device may share or consume, which is a description of data to be provided in a connection.)
generating a server application instance (paras. 127, 246-253; participants in collaborations can be applications on devices, including servers. System also posits web page servers and database servers.)
that specifies server metadata (paras. 131, 133, 147-150, 207; System allows devices to share data according to a set of rules based on metadata that declares what data a device may share or consume.)
that describes how information is provided by the server application (Fig. 6, paras. 131, 133, 147-150, 153, 195-198; system matches participants in a collaboration by their data shared/consumed in order to allow consumers to consume the information shared by the sharers.)
to a connected client application instance (paras. 127, 246-253; participants in collaborations can be applications on devices, including clients like tablets and personal computing devices.)
that is connected to the server application instance over the network; (Fig. 4, para. 120; devices are connected by intranet and internet.)
generating a client application instance (paras. 127, 246-253; participants in collaborations can be applications on devices, including clients like tablets and personal computing devices.)
that specifies client metadata (paras. 131, 133, 147-150, 207; System allows devices to share data according to a set of rules based on metadata that declares what data a device may share or consume.)
that describes how information that the client application instance uses is provided to the client application instance by a connected server application connected to the client application instance; (Fig. 6, paras. 131, 133, 147-150, 153, 195-198; system matches participants in a collaboration by their data shared/consumed in order to allow consumers to consume the information shared by the sharers.)
But Owens does not explicitly teach a connection profile.
Gilfix, however, does teach selecting an established connection profile, using a connection profile broker, to provide a selected connection profile to connect the server application instance to the client application instance responsive to determining that a combination of the server metadata and the client metadata define a context for communication between the server application instance and the client application instance; (Examiner notes that Owens may in fact anticipate based on the citations above, because Owens matches declarations for sharing and consumption. However, to the extent that connection profile may be construed more narrowly as being more than a matching of metadata for sharing, Examiner cites Gilfix to teach metadata describing the protocol of each device. Fig. 1, paras. 60, 70-71, 79-82; adapter profiles allow for transports of data that each have a receiver and sender to be sent between devices. Para. 145; adapter data includes data identifying the communication protocols to communicate between devices and the format that the data is in. paras. 110-113; instantiation of adapter based on profile. It would have been obvious to one of ordinary skill to select an adapter that applies to a given coupling in order to allow the transmission of data between the devices.)
generating a connection instance using the selected connection profile, wherein the connection instance specifies that the server application instance provides the information described by the server metadata to the client application instance and that the client application instance provides the information described by the client metadata to the server application instance; and (paras. 34, 80, 113-116, 119-120; adapter generates transfer between devices. Fig. 1, paras. 60, 70-71, 79-82; adapter profiles allow for transports of data that each have a receiver and sender to be sent between devices. Para. 121, 145; adapter data includes data identifying the communication protocols to communicate between devices and the format that the data is in. See also Owens, paras. 131, 133, 147-150, 207; System allows devices to share data according to a set of rules based on metadata that declares what data a device may share or consume.)
establishing a connection to transmit payload information between the server application instance and the client application instance over the network. (paras. 34, 80, 113-116, 119-120; adapter generates transfer between devices. Fig. 1, paras. 60, 70-71, 79-82; adapter profiles allow for transports of data that each have a receiver and sender to be sent between devices.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Owens with the connection profile in order to allow devices that use different communication protocols to communicate and therefore increase interoperability.
But modified Owens does not explicitly teach a registry.
Glenn, however, does teach generating a registry of established connection profiles available for selection, wherein each established connection profile in the registry specifies a name used by a client application and a server application that will be applied to connect the server application with the client application once both the server application and the client application are instantiated; and then (Client and server applications were previously taught. paras. 73-77; System knows that, e.g., AOL uses the native AOL instant messenger protocol, which is a name in a connection profile. Upon receipt of a message the system determines the destination application and determines if there is a protocol translation required for that destination prior to further communication. This suggests that the system has a storage that relates applications to protocols, which is a registry. See also Owens, para. 33; registry and Gilfix, para. 81-82; profiles can be implemented in databases, and profiles include transport ids for identifying each end of a communication. Regardless, even if a name was not provided, it would have been obvious to one of ordinary skill to register application names to allow for easy determination of which protocols are used by which applications.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Owens with the registry that specifies a name in order to allow for quick determination of whether a protocol conversion is necessary.

With respect to Claim 2, modified Owens teaches the method of Claim 1, and Owens also teaches wherein determining that the combination of the server metadata and the client metadata define the context further comprises: determining that the server metadata and the client metadata are both specified by the selected connection profile as metadata used for the connection instance. (Fig. 6, paras. 131, 133, 147-150, 153, 195-198; system matches participants in a collaboration by their data shared/consumed in order to allow consumers to consume the information shared by the sharers. Further see Gilfix, paras. 121, 145; adapter data includes data identifying the communication protocols to communicate between devices and the format that the data is in. It would have been obvious to one of ordinary skill to match connections to avoid having to reencapsulate the message in a different protocol, see Gilfix, para. 126.)

With respect to Claim 3, modified Owens teaches the method of Claim 2, and Owens also teaches further comprising: determining that a first portion of a declaration of the selected connection profile matches a first portion of a declaration of the server application instance and matches a first portion of a declaration of the client application instance; and (Fig. 6, paras. 131, 133, 147-150, 153, 195-198; system matches participants in a collaboration by their data shared/consumed in order to allow consumers to consume the information shared by the sharers. Further see Gilfix, paras. 121, 145; adapter data includes data identifying the communication protocols to communicate between devices and the format that the data is in. It would have been obvious to one of ordinary skill to match connections to avoid having to reencapsulate the message in a different protocol, see Gilfix, para. 126.)
determining that a second portion of the declaration of the server application instance and a second portion of the declaration of the client application instance indicate complementary functions. (Fig. 6, paras. 131, 133, 147-150, 153, 195-198; system matches participants in a collaboration by their data shared/consumed in order to allow consumers to consume the information shared by the sharers.)

With respect to Claim 4, modified Owens teaches the method of Claim 3, and Owens also teaches wherein the second portion of the declaration of the server application instance is iHave and the second portion of the declaration of the client application instance is iUse. (Fig. 6, paras. 131, 133, 147-150, 153, 195-198; system matches participants in a collaboration by their data shared/consumed in order to allow consumers to consume the information shared by the sharers. An iHave is a share. An iUse is a consume.)

With respect to Claim 5, modified Owens teaches the method of Claim 4, and Owens also teaches wherein iHave comprises Dropbox folder login credentials and iUse comprises a function to use the Dropbox folder login credentials to access the Dropbox folder. (First see Owens, paras. 161, 256-260, 283; system may store credentials to allow a consumer to get shared information. Examiner takes official notice of Dropbox folders and it would have been obvious to one of ordinary skill to use Dropbox folders to transfer information because it is a simple combination for predictable results (see MPEP 2143(I)(A)).)

With respect to Claim 6, modified Owens teaches the method of Claim 3, and Owens also teaches wherein the second portion of the declaration of the server application instance is iHave and the second portion of the declaration of the client application instance is iNeed indicating a requirement of the client application instance. (Fig. 6, paras. 131, 133, 147-150, 153, 195-198; system matches participants in a collaboration by their data shared/consumed in order to allow consumers to consume the information shared by the sharers. An iHave is a share. An iNeed is a consume.)

With respect to Claim 7, modified Owens teaches the method of Claim 1, and Glenn also teaches wherein determining that the combination of the server metadata and the client metadata define the context further comprises: determining that the client metadata and the server data refer to compatible protocols for communication. (Fig. 6, paras. 73-77; system determines whether message from a first protocol is addressed to a program that uses a compatible protocol.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 14, modified Owens teaches the method of Claim 1, and Owens also teaches further comprising: after establishing the connection, using the connection profile broker to update the connection instance, to replace the server metadata with updated server metadata and/or using the connection profile broker to update the connection instance to replace the client metadata with updated client metadata. (paras. 132, 150, 156; requests are updated as they become satisfied or removed from the collaboration.)

With respect to Claim 15, modified Owens teaches the method of Claim 14, and Gilfix also teaches wherein the connection profile broker is outside transmission of the payload information between the server application instance and the client application instance over the network.  (para. 34; devices can be coupled for direct connections that includes application to application transfer of files rather than adapter to application. Therefore in one embodiment the adapter is outside of the communication path.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 16, modified Owens teaches the method of Claim 15, and Owens also teaches further comprising: at the connection profile broker, receiving a request from a firewall for information indicating validity of a communication specified by the firewall; and determining whether the communication corresponds to any connection established by the connection profile broker using the connection profile. (para. 19; firewalls stop communications between devices. para. 254; opening a port in a firewall in order to allow remote servers to talk to each other through the firewall. It would have been obvious to query whether the communication was originated by a trusted source such as the connection profile broker in order to correctly provide security by allowing trusted communications and denying unauthorized communications.)

With respect to Claim 17, modified Owens teaches the method of Claim 1, and Gilfix also teaches wherein the connection between the server application instance and the client application instance includes the connection profile broker and is configured to pass the information described by the server metadata and the client metadata between the server application instance and/or the client application instance. (Fig. 1, para. 70; adapter sits in the communication path.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 18, modified Owens teaches the method of Claim 11, and Owens also teaches wherein the server metadata comprises data associated with operation of an Internet-of-Things (IoT) system. (paras. 131, 133, 147-150, 207; metadata declares what data a device in the system may share or consume. Examiner takes official notice of an Internet of Things system and further notes that Applicant admits the prior existence of internet of things systems (see Spec, paras. 3-6). It would have been obvious to one of ordinary skill prior to the effective filing date to apply the technique in Owens to an IoT system in order to allow the IoT system to direct data flow in the same manner the general network system is improved in Owens.)

With respect to Claim 24 it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Gilfix also teaches a plurality of established connection profiles (paras. 60, 70-71, 79-82; adapter profiles allow for transports of data that each have a receiver and sender to be sent between devices. Para. 145; adapter data includes data identifying the communication protocols to communicate between devices and the format that the data is in. Therefore there is a plurality of profiles and adapters to select from.)

With respect to Claim 25 it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Owens also teaches information associated with operations of an Internet of Things (IoT) device (paras. 131, 133, 147-150, 207; metadata declares what data a device in the system may share or consume. Examiner takes official notice of an Internet of Things system and further notes that Applicant admits the prior existence of information associated with internet of things devices (see Spec, paras. 3-6). It would have been obvious to one of ordinary skill prior to the effective filing date to apply the technique in Owens to information associated with operations of an IoT device in order to allow the IoT system to direct data flow in the same manner the general network system is improved in Owens.)
operating within a first private network is provided by the server application to a connected client application instance operating in a second private network that is connected to the server application instance; (Fig. 4, para. 120; intranet with firewall, which makes it a private network. para. 254; data communication between networks through a firewall. It would have been obvious to one of ordinary skill prior to the effective filing date to substitute another private network for the internet in order to communicate with devices in another private network. Applicant also admits that IoT devices are on private networks, see Spec, para. 5.)


Claims 8-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Owens (US Pub. 2014/0280535) in view of Gilfix (US Pub. 2004/0167986), in view of Glenn (US Pub. 2002/0021307), and further in view of Conlon (US Pat. 10,366,086).
With respect to Claim 8, modified Owens teaches the method of Claim 1, but does not explicitly teach a hierarchy of relationships. 
Conlon, however, does teach wherein the server application instance and the client application instance are instantiated within a hierarchy of relationships and wherein the server metadata further includes server scope metadata describing each type of relationship that is allowed between the server application instance and another application instance within the hierarchy of relationships; (The server and client application instances were previously disclosed. Examiner notes that identifying who can use data, as in Owens, paras. 131, 133, 147-150, 153, 195-198 inherently creates a parent/child relationship and therefore generates a hierarchy. Regardless, to better teach the issue Examiner cites Conlon, Fig. 1b and col. 4, lns 4-58; Devices are ordered in a hierarchy. When data needs to be distributed to devices, a data file includes publishing information which specifies for each device which child devices it is to distribute the data to. This is metadata describing allowed relationships for data transfer.
wherein the client metadata further includes client scope metadata describing each type of relationship that is allowed between the client application instance and another application instance within the hierarchy of relationships, the method further comprising: (col. 4, ln. 59 – col. 5, ln. 19; database establishes parent-child relationships for file distribution. Col. 11, ln. 40 – col. 12, ln. 21; devices have policy that stores data distribution. See also col. 11, lns. 10-39; data is distributed to one device but not siblings.)
determining that the client application instance is related to the to the server application instance by at least one type of relationship that is included in the client scope metadata; and determining that the server application instance is related to the client application instance by at least one type of relationship that is included in the server scope metadata. (col. 4, ln. 59 – col. 5, ln. 19; database establishes parent-child relationships for file distribution.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Owens with the hierarchy of relationships in order to allow devices to distribute data to the devices that need it in an ordered fashion.

With respect to Claim 9, modified Owens teaches the method of Claim 8, and Conlon also teaches wherein each type of relationship that is allowed includes child, parent, parents, context, team, system and/or sibling. (col. 4, ln. 59 – col. 5, ln. 19; database establishes parent-child relationships for file distribution.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 10, modified Owens teaches the method of Claim 8, and Conlon also teaches wherein determining that the client application instance is related to the to the server application instance by at least one type of relationship comprises: determining that a parent field in a record for the server application instance that is stored in a database of the hierarchy of relationships, includes a direct or indirect reference to the client application instance. (col. 4, ln. 59 – col. 5, ln. 19; database establishes parent-child relationships for file distribution. Col. 14, ln. 38 – col. 15, ln. 4; data may be distributed indirectly by downstream child devices. See also col. 6, lns. 27-49; root node connects to first level children that receive data directly, and second level children who receive data from the first level children, which is a direct followed by indirect distribution.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 11, modified Owens teaches the method of Claim 10, and Conlon also teaches wherein an indirect reference comprises a contiguous chain of direct references included in respective parent fields that link the client application instance and the server application instance together in the hierarchy of relationships. (Col. 14, ln. 38 – col. 15, ln. 4; data may be distributed indirectly by downstream child devices. See also col. 6, lns. 27-49; root node connects to first level children that receive data directly, and second level children who receive data from the first level children, which is a direct followed by indirect distribution.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 12, modified Owens teaches the method of Claim 11, and Owens also teaches wherein the direct or indirect reference comprises a universally unique identifier (UUID). (paras. 148, 151; URI, which is a universally unique identifier.)

With respect to Claim 13, modified Owens teaches the method of Claim 8, and Conlon also teaches wherein the client application instance comprises a related client application instance at the same level in the hierarchy of relationships. (col. 4, lns. 4-11, lns. 36-58, and col. 6, lns. 27-49; devices have sibling nodes which receive data through the same parent.)
The same motivation to combine as the parent claim applies here.


Remarks
Applicant amends Claim 1 to include metadata that, for the reasons above, was already suggested by citations previously made in the Final Rejection (10/25/2021). Applicant does not argue how the amended language is patentably distinct from subject matter that was previously presented and Examiner does not see a nonobvious difference. Consequently, Examiner cites the same art and maintains the rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449